MEMORANDUM **
Shawn James Woodall appeals pro se from the district court’s order revoking his supervised release, sentencing him to 18 months imprisonment, and denying his motion to dismiss.
We dismiss for lack of jurisdiction. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (stating that a defendant lacks standing to challenge a completed sentence); see also Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (holding that revocation of parole does not create collateral consequences sufficient to extend standing beyond expiration of sentence and rejecting as moot a challenge to an allegedly erroneous parole revocation).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.